DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received December 2, 2020.  Claims 1, 3, 6, 7, 9-11, 14, 15, 18-20, 22, 26-28, 33, and 34 are currently pending. Claims 15 and 18 are withdrawn from prosecution as being drawn to non-elected subject matter. Accordingly, claims 1, 3, 6, 7, 9-11, 14, 19, 20, 22, 26-28, 33, and 34 are examined herein. The restriction requirement mailed May 26, 2020 is still deemed proper. Applicant's elected Cas9 having the amino acid sequence of SEQ ID NO 5 for Species Group A without traverse in the reply filed June 1, 2020.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites “wherein the nucleic acid conjugated to the nanoparticle comprises a nucleotide sequence having at least 80% nucleotide sequence identity to a contiguous stretch of 10 to 20 nucleotides present in a target nucleic acid or present in the guide RNA”. The specification does not have sufficient antecedent support for this claim limitation. 
Response to Arguments
	Applicant’s remarks state “Claim 1 as amended incorporates language from originally filed claims 5 and 8” (see remarks on page 6).
This argument has been fully considered but is not persuasive because it fails to point out support in the specification for the amended claim language. It is noted that the specification does state “In some cases, a nucleic acid linked to a nanoparticle in a complex of the present disclosure has at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95%, at least 98%, at least 99%, or 100%, nucleotide sequence identity to a complement of from 10 to 50 nucleotides (e.g., from 10 nucleotides (nt) to 15 nt, from 15 nt to 20 nt, from 20 nt to 25 nt, from 25 nt to 30 nt, from 30 nt to 40 nt, or from 40 nt to 50 nt) of a guide RNA present in the complex” ([00103]). However, this disclosure refers to a structural similarity between the structure of the nucleic acid conjugated to the nanoparticle and the structure of “a complement” of a guide RNA in the complex. This disclosure fails to support a nucleotide sequence similarity between the nucleic acid conjugate and the “guide RNA” itself or “a target nucleic acid”. No support for the claim language could be found elsewhere in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6, 7, 9-11, 14, 19, 20, 22, 26-28, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites “wherein the nucleic acid conjugated to the nanoparticle comprises a nucleotide sequence having at least 80% nucleotide sequence identity to a contiguous stretch of 10 to 20 nucleotides present in a target nucleic acid or present in the guide RNA”. It is not clear how the recitation of “a target nucleic acid” relates to the other elements of the claim including the “guide RNA”. It is not clear whether the guide RNA is required to have a structure that is complementary to the “target nucleic acid” or whether the “target nucleic acid” is referring to something else. If it is referring to something else, then it is not clear what it means for a nucleic acid to be a “target” nucleic acid. Accordingly, the metes and bounds of the structure required for the nucleic acid conjugated to the nanoparticle in the complex are unclear.
Claim 22 recites “A method of producing the complex of claim 1, the method comprising…b) encapsulating the NP-nucleic acid-RNP complex within one or more layers of an endosomal disruptive polymer”. However, claim 1 already recites that the complex comprises “c) a capsule comprising an endosomal disruptive polymer” and further recites “wherein the endosomal disruptive polymer is poly-[2-{(2-aminoethyl_amino}-ethyl-aspartamide] (pAsp(DET))”. It is not clear how the recitation of “an endosomal disruptive polymer” recited by claim 22 relates to the previous recitation of “wherein the endosomal disruptive polymer is poly-[2-{(2-aminoethyl_amino}-ethyl-aspartamide] (pAsp(DET))”. It is not clear whether the “endosomal disruptive polymer” recited by claim 22 is required to be “poly-[2-{(2-aminoethyl_amino}-ethyl-aspartamide] (pAsp(DET))” or not. Accordingly, it is not clear whether claim 22 is missing an additional step in which the complex is encapsulated by poly-[2-{(2-aminoethyl_amino}-ethyl-aspartamide] (pAsp(DET), thereby “producing the complex of claim 1”.
Claim 26 recites “A method of binding a target nucleic acid”. However, claim 1 already recites “wherein the nucleic acid conjugated to the nanoparticle comprises a nucleotide sequence 
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 9-11, 14, 19, 20, 22, 26-28, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksmann (WO 2015/048577, published April 2, 2015 and filed September 26, 2014) in view of Ding (Ding et al. (2013) Molecular Therapy, 22(6):1075-1083), Ma (Ma, Da. (2014) Nanoscale, 6:6415-6425), and Miyata (Miyata et al. (2008) Journal of American Chemical Society, 130:16287-16294).
Regarding claim 1, Glucksmann teaches a complex comprising (a) a nanoparticle coated with nucleic acid (i.e. a nanoparticle-nucleic acid conjugate) ([0662]), (c) “endosome-destabilizing peptides/polymers” (i.e. an endosomal disruptive polymer) to “increase target cell uptake of nanoparticles and liposomes” ([0665]) such as polyethylenimine or polylysine ([0662]), wherein such complexes are for the delivery of (b) Cas9 and a guide RNA ([0103]), wherein the guide RNA has a targeting domain that is between 10 and 30 nucleotides in length that is at least 80% complementary to a target sequence of a target nucleic acid ([0193]), and therefore sufficiently describes a complex comprising (a), (b), and (c).

Regarding (a), Glucksmann does not teach “wherein the nucleic acid conjugated to the nanoparticle comprises a nucleotide sequence having at least 80% nucleotide sequence identity to a contiguous stretch of 10 to 20 nucleotides present in a target nucleic acid, or present in the guide RNA”.
However, Ding similarly teaches the use of nanoparticles for nucleic acid delivery and teaches that gold nanoparticles provide an attractive and applicable scaffold for delivery of nucleic acids (abstract). Ding teaches how synthetic and biological compounds can be anchored onto the surface of AuNPs via the strong metal-ligand interaction between sulfur and gold (see page 1075, column 2). Ding describes the delivery of an antisense RNA payload to target cells by hybridization between the antisense RNA and gold nanoparticles that have been functionalized with sense 

Regarding (c), Glucksmann does not explicitly teach that the nanoparticle complex additionally comprises a capsule comprising the endosomal disruptive polymer, wherein the endosomal disruptive polymer is poly-[2-{(2-aminoethyl_amino}-ethyl-aspartamide] (pAsp(DET)).
However, Ma similarly teaches the use of nanoparticles to deliver nucleic acids to target cells (abstract). Ma teaches that such nanoparticles are coated (i.e. encapsulated) with cationic polymers such as PEI or PLL to improve cellular uptake and endosomal escape (page 6418, column 1, paragraph 1).
In addition, Miyata similarly describes the use of cationic polymers for transfection of nucleic acids (see abstract). Miyata teaches that polyplexes assembled from PAsp(DET) displayed amplified in vitro and in vivo transfection activity with minimal toxicity (abstract). Miyata teaches that at physiological pH, the PAsp(DET) revealed minimal membrane destabiliziation but exhibited significant enhancement in the membrane destabilization at the acidic pH mimicking the late endosomal compartment (abstract). Miyata teaches that PAsp(DET) polyplexes, residing in late endosomal or lysosomal states, smoothly exit into the cytoplasm for successful transfection without compromising cell viability (abstract).

	Glucksmann provides disclosures applicable to elements (a), (b), and (c) of the instant claim 1 as discussed above. In addition, Glucksmann further provides disclosures for combinations of such elements as required by the instant claims as identified above. However, to the extent that Glucksmann does not teach a single disclosure of elements (a), (b), and (c) of claim 1 in a specific combination, it would have been obvious to one of ordinary skill in the art to have combined such 
It further would have been obvious to have modified the nucleic acid molecules conjugated to the nanoparticle of Glucksmann to comprise a nucleotide sequence that had at least 80% nucleotide sequence identity to a contiguous stretch of 10 to 20 nucleotides present in a complementary strand of a target nucleic acid, which is complementary to the guide RNA, because it would have merely amounted to a simple combination of a known means of attaching nucleic acids to a known Cas9-guide RNA complex for the common purpose of delivery to cells. Each of Glucksmann and Ding similarly describe the use of nanoparticles functionalized with nucleic acids for the delivery of a nucleic acids to target cells. Ding describes how such functionalization of gold nanoparticles with complementary nucleotides facilitates the delivery of nucleic acid molecules. Since the Cas9-guide RNA complex of Glucksmann is intended to hyrbridize to the complementary strand of a target nucleic acid, it would have been entirely predictable to have attached the Cas9-guide RNA to the nanoparticles through hybridization to a complementary nucleic acid.
It further would have been obvious to one of ordinary skill in the art to have coated (i.e. encapsulated) the nanoparticles with pAsp(DET) because it would have merely amounted to a simple substitution of one known cationic polymer for the common purpose of delivery of a payload to a target cell for another to yield predictable results. One of ordinary skill in the art would have been motivated to have done so for the advantage of facilitating the cellular uptake and 

Regarding claim 3, Glucksmann teaches wherein the nanoparticle is selected from a gold or silver nanoparticle that comprises the polylysine to capture the nucleic acid cargo ([0964]).

Regarding claim 6, Glucksmann describes wherein the nanoparticle has a diameter of 15-30 microns ([0680]).

Regarding claim 7, Glucksmann does not teach wherein the nanoparticle has a diameter in the range of 10 nm to 150 nm.
However, Ding similarly describes nanoparticles functionalized with nucleic acids for the delivery of additional RNA molecules to target cells (see Figure 2A). Ding further describes the use of 15-nm gold nanoparticles with SH-PEG-PAMA for the delivery of nucleic acids to target cells (see paragraph spanning pages 1076-1077).
It would have been obvious to one of ordinary skill in the art to have modified the nanoparticle of Glucksmann by utilizing a gold nanoparticle having 15-nm in diameter because it would have merely amounted to a simple substitution of one known gold nanoparticle for another to yield predictable results. Each of Glucksmann and Ding describe similar nanoparticles for the common purpose of delivering payloads such as nucleic acids to target cells. Accordingly, one of ordinary skill in the art could have made this substitution and it would have been entirely predictable that such a nanoparticle would have been useful for the delivery of the Cas9-gRNA complex of Glucksmann.



Regarding claim 10, Glucksmann teaches wherein the complex comprises silica or silicate ([0660], [0662]).

Regarding claim 11, Glucksmann teaches instant SEQ ID NO: 7, which encodes a S. pyogenes Cas9 polypeptide, and which has at least 75% amino acid sequence identity to instant SEQ ID NO 5 as illustrated in instant FIG. 6A.

Regarding claim 14, Glucksmann teaches wherein the Cas9 polypeptide comprises a nuclear localization signal ([0544]).

Regarding claim 19, Glucksmann teaches wherein the guide RNA is a single-molecule guide RNA ([0188]).

Regarding claim 20, Glucksmann teaches wherein the guide RNA is a double (i.e. dual) molecule guide RNA ([0188]).

Regarding claim 22, the teachings of Glucksmann, Ding, Ma, and Miyata regarding the complex of claim 1 is discussed above. The obviousness of encapsulating the nanoparticle-nucleic acid conjugate and Cas9-guide RNA of Glucksmann in view of Ding, Ma, and Miyata are discussed above as applied to claim 1.

Regarding claim 26, the complex of claim 1 is discussed above. Glucksmann further describes the delivery of a payload or editing of a target nucleic acid by the delivery of the Cas9 molecule-gRNA complex to the cell to bind ([0539]) and edit or alter the structure of a target nucleic acid in the cell ([0765]). Glucksmann further teaches that the vehicle has targeting modifications to increase target cell uptake of nanoparticles and liposomes, the vehicle uses endosome-destabilizing peptides/polymers, and the vehicle undergoes acid-triggered conformational changes to accelerate endosomal escape of the cargo ([0968]) and therefore sufficiently describes “wherein the complex enters the cell, and wherein the guide RNA and the site-directed DNA modifying polypeptide are released from the complex in the cell”.

Regarding claim 27, Glucksmann teaches wherein the delivery to the cell is in vitro ([0765]).

Regarding claim 28, Glucskmann teaches wherein the delivery to the cell is in vivo ([0765]).

Regarding claim 33, the complex of claim 1 is discussed above. Glucksmann further describes the delivery of a payload or editing of a target nucleic acid by the delivery of the Cas9 molecule-gRNA complex to the cell ([0765]) to genetically modify the structure of a target nucleic acid in the cell, wherein the target cells include eukaryotic cells (see [0768]).

Regarding claim 34, Glucksmann teaches wherein the target cell is in vivo ([0765]) and further explains that the target cell is manipulated to treat disease such as inhibit the growth of a cancer cell ([0768]), and therefore sufficiently teaches a method of genetically modifying a eukaryotic target cell in vivo.
Response to Arguments
The current prior art rejections above are applicable to the currently amended claims. Applicant’s remarks (see pages 7-10) are moot because they are not directed to the current rejections of the current claims.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
March 13, 2021